Mr. Justice Holdom delivered the opinion of the court. 5. Judgment, § 339*—when bill to impeach barred by lapse of time. A court of equity will not entertain a bill to impeach a judgment for fraud after the expiration of the time allowed by statute for suing out a writ of error. 6. Judgment, § 343*—what bill to impeach must show to rebut claim of laches. In a bill to impeach a judgment for fraud and perjured testimony, mere disclaimer of knowledge of the fraud and perjured testimony is not enough to show diligence for the reason that the bill must allege reasonable efforts to procure knowledge, which efforts were abortive. 7. Judgment, § 343*—when bill to impeach for perjured testimony insufficient. In a bill to impeach a judgment on the ground that it was obtained by perjured testimony, where the main question at the trial on which the judgment was rendered was the character and kind of soil excavated in constructing a tunnel, an allegation that before the time of the trial parties complaining of the judgment could not obtain access to the tunnel to obtain evidence with which to overcome the perjured testimony complained of is a mere conclusion, founded on no particular averment of facts supporting it, and has no tendency to excuse an apparent want of diligence to secure such evidence, as it is clear that in construction of a tunnel many persons must have been engaged, from whom evidence could have been obtained by the use of due diligence, and because the earth excavated must have been raised to the surface where an examination of its character could have been made by competent persons. 8. Judgment, § 312*—when diligence not shown to sustain bill to impeach. In a bill to impeach a judgment on the ground that it was obtained by perjured testimony, failure of parties complaining of the judgment to take advantage, in time for use at the trial, of means readily available to secure evidence with which to overcome the perjured testimony complained of, and which means would probably have procured the necessary testimony, is such a want of due diligence as will prevent a court of equity from entertaining a bill to set aside the judgment, and grant a new trial. 9. Judgment, § 328*—vjhen perjured testimony not ground for equitable interference. The fact that a judgment is obtained by means of perjured testimony is not sufficient ground either for vacating the judgment or for restraining its enforcement. 10. Judgment, § 321*—what necessary to warrant equitable interference with. A court of equity will entertain a bill to impeach, for fraud, a judgment between the same parties only where the fraud complained of is extrinsic or collateral. 11. Judgment, § 321*—what constitutes collateral fraud on Mil to impeach. Extrinsic or collateral fraud, as applied to a bill to impeach a judgment for fraud, consists in fraudulent acts which, in fact, prevent the unsuccessful party from having a trial. 12. Judgment, § 328*—when duty of party to guard against perjured testimony. A party must be prepared to meet and expose perjured testimony which is offered at the trial. 13. Judgment, § 321*—what is intrinsic fraud on Mil to impeach. Intrinsic fraud, as applied to a bill to impeach a judgment for fraud, is fraud which is confined to matters in evidence at the trial resulting in the judgment complained of. 14. Judgment, § 321*—when judgment not impeached in equity for intrinsic fraud. A court of equity will not entertain a bill to impeach, for fraud, a judgment between the same parties where the fraud complained of is intrinsic.